                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

DEREK CHRISTOPHERSON, et al.,                                  )
                                                               )
                  Plaintiffs,                                  )
                                                               )
         v.                                                    )        No. 19-03267-CV-S-DPR
                                                               )
ROBERT BUSHNER, et al.,                                        )
                                                               )
                  Defendants.                                  )

                                                     ORDER

         Before the Court is Plaintiffs’ Response to Court’s Order to Show Cause. (Doc. 20.)

Plaintiffs were directed to show cause for the failure to effectuate service within 90 days on the

following three Defendants: Stantec, Inc.; WS Atkins, PLC; and, The Dewberry Companies, Inc.

(Doc. 16.)

         I.       Stantec, Inc. and WS Atkins, PLC

         According to Plaintiffs, two of the three Defendants, Stantec, Inc. and WS Atkins, PLC,

“are foreign corporations, with no central office in the United States of America upon which to

serve process.” Thus, they are attempting to serve these two Defendants outside the United States

under Rule 4(h)(2). As a result, Rule 4(m) does not apply to service on Stantec, Inc. and WS

Atkins, PLC, and Plaintiffs have shown good cause for the failure to timely serve them.

         II.      The Dewberry Companies, Inc.

         As for the third Defendant, Plaintiffs state that The Dewberry Companies, Inc. is a Virginia

corporation. Despite this, Plaintiffs aver they have attempted to serve the third Defendant, a

domestic corporation, in the same manner as the other two Defendants, both foreign corporations.1


1
  For instance, Rule 4(d)(1)(F) required Plaintiffs to wait only 30 days, not 60, for The Dewberry Companies, Inc. to
return the waiver of service.
Plaintiffs provide no explanation as to why 90 days was an insufficient amount of time to serve

the third Defendant under Rule 4(h)(1). Accordingly, contrary to Plaintiffs’ assertion, the time

constraints of Rule 4(m) do apply to service on the third Defendant. However, because this action

is still at an early stage, with several Defendants either unserved or yet to answer, Plaintiffs are

granted an extension of time to serve The Dewberry Companies, Inc., up to and including

December 6, 2019.

       IT IS SO ORDERED.

                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE

DATE: November 6, 2019




                                                 2
